Citation Nr: 1102637	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to a compensable evaluation for residuals of fracture 
of the third metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision, by the St. Louis, 
Missouri, RO, which denied the Veteran's claim of entitlement to 
a compensable evaluation for residuals of fracture of the mid-
shaft of the third metatarsal of the right foot.  

On February 4, 2009, the Veteran appeared at the St. Louis RO and 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge sitting in Washington, DC.  A transcript of 
the hearing is of record.  At the hearing, the Veteran submitted 
additional evidence for which he has provided written waiver of 
RO review under 38 C.F.R. § 20.1304 (2010).  

In November 2009, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, supplemental statements of the case (SSOCs) were 
issued in April and July 2010.  


FINDING OF FACT

The Veteran's service-connected residuals of a fracture of the 
right third metatarsal are manifested by tenderness to palpation 
and pain on movement that likely are tantamount to the functional 
equivalent of metatarsalgia or moderate foot injury.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for residuals of 
a right third metatarsal fracture have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5279, 5283, 5284 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through May, July, August, and December 2006 notice letters, the 
Veteran was notified of the information and evidence needed to 
substantiate his claim.  He was provided with the general 
criteria for assigning disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the Veteran was notified that VA was responsible 
for obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records not 
held by a Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters asked 
the Veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his disability.  Consequently, a 
remand of the issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist.  The Veteran's treatment records 
have been obtained and associated with the claims file, including 
those from VA and private treatment providers.  Additionally, the 
Veteran was provided VA examinations in connection with his 
claim, the reports of which are of record.  The reports contain 
sufficient evidence by which to evaluate the Veteran's disability 
under potentially applicable rating criteria.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant evidence.

II.  Factual Background

By a rating action in November 1978, the RO granted service 
connection for residuals, fracture, mid-shaft, third metatarsal, 
right foot, evaluated as 0 percent disabling, effective September 
7, 1978.  

The Veteran's claim for an increased rating (VA Form 21-4138) was 
received in March 2006.  Submitted in support of the claim was a 
treatment report from Dr. Andrew M. Rouse, dated in January 1997, 
indicating that the Veteran was seen for evaluation of recurring 
pain on the right forefoot.  He felt that the condition was 
gradually getting worse.  The Veteran indicated that the pain was 
worse with activity and relieved with rest.  Examination revealed 
maximum tenderness on the right forefoot under the third 
metatarsal head and in the 3-4 interspace.  X-ray study of the 
right foot was negative.  The impression was right third 
metatarsalgia versus possible early 3-4 interdigital neuroma.  
Dr. Rouse suggested initiating treatment with custom orthotics 
designed to relieve pressure under the third and fourth 
metatarsal heads.  

Received in September 2006 was a treatment report from Dr. Joseph 
R. Ritchie, dated in May 2000, indicating that the Veteran was 
seen for evaluation of right foot pain.  Physical examination 
showed tenderness over the fifth metatarsal head and diffuse 
tenderness around the ankle.  However, there was no swelling or 
effusion.  The assessment was that the complaints of the right 
foot were more evident on examination.  Also received in 
September 2006 was the report of an injury examination, dated in 
October 1996, indicating that the Veteran sustained a right foot 
sprain.  

The Veteran was afforded a VA examination in November 2006.  At 
that time, the Veteran reported daily pain in the right foot; he 
described the pain as an aching pain and rated the intensity as 7 
out of 10.  It was not characterized by flare-ups.  It was noted 
that he has had no periods of incapacitation and was on no work 
restrictions.  He also had no restrictions of activities of daily 
living.  He was able to walk the two flights of steps into his 
apartment building without difficulty and he was able to work 8 
to 10 hours a day as a postal carrier.  The Veteran noted that 
the right foot pain was aggravated by weather changes; he did not 
wear any inserts or any supports on the right foot; nor did he 
receive any treatment.  

On examination, the Veteran was able to walk from the waiting 
area to the examination room with a normal gait and without any 
evidence of pain in the right foot.  The examiner observed that 
the Veteran had some difficulty bearing weight on the right foot.  
The right foot was diffusely tender and also tender up into the 
right ankle.  He seemed to have some diffuse pain in the right 
foot.  The dorsalis pedis and posterior tibialis pulses were 
normal.  Sensation was intact to light touch and vibration sense.  
The skin on the right foot was normal.  There was no evidence of 
fungal infection.  There was no evidence of dystrophic nails.  
The metatarsal heads were subjectively tender to palpation; 
however, the Veteran was not wearing any shoe inserts and walked 
with a normal gait when not under direct observation.  The 
metatarsal heads were subjectively tender to palpation as well as 
aspects of the right foot.  There was a normal shoe-wear pattern.  
The valgus measurement form the Achilles tendon of the right 
compared with the mid calcaneus of the right was 8 degrees.  He 
had normal arches.  He had normal weight bearing and basically a 
normal right foot examination other than subjective complaints of 
pain, which appeared to be out of proportion to the objective 
observations.  X-ray study of the right foot was negative.  The 
pertinent diagnosis was chronic residuals of the right foot third 
metatarsal stress fracture.  

On the occasion of a VA examination in September 2008, the 
Veteran complained of chronic daily pain in the right foot both 
with and without weight bearing.  It was noted that the Veteran 
had been issued a special shoe in the past.  The Veteran related 
that he retired from the postal service primarily because of pain 
in the right foot.  The Veteran indicated that he was able to 
walk 1/2 mile without a cane before he has to stop because of foot 
pain.  The Veteran stated that he no longer required special 
shoes or inserts; his treatment consisted of Ibuprofen and 
occasional warm soaks.  The Veteran indicated that he used a cane 
as needed.  Examination of the right foot revealed no deformity, 
edema or synovitis.  He had no palpatory tenderness on any of the 
bones.  Compressing the metatarsal heads caused some mild pain 
through that area.  It was felt that the Veteran may or may not 
have Morton's neuroma, which commonly causes this kind of 
presentation.  His arches were normal and he had no arch or heel 
tenderness.  Pedal pulses were intact bilaterally.  He had no 
abnormal callus formation on either foot.  His Achilles tendons 
aligned symmetrically over the calcaneus bilaterally.  The 
pertinent diagnosis was healed stress fracture of the right foot 
with no functional residuals.  

At his personal hearing in February 2009, the Veteran reported 
problems with numbness in his right foot and his inability to 
feel his feet on the ground; he stated that this symptom caused 
him to stumble and fall.  The Veteran indicated that he has a 
feeling like the foot is collapsing with weight bearing; he noted 
that shifting his weight causes his right foot to turn inward and 
causes severe pain in the right foot.  It was observed that the 
Veteran used a cane for ambulation; he also noted that he had 
been prescribed orthopedic shoes to help prevent the right foot 
from giving way as that was causing him to fall.  

The Veteran was afforded another VA examination in February 2010.  
At that time, the Veteran complained of right foot pain; he 
described the intensity of the pain as a 7 on a scale from 1 to 
10.  The Veteran indicated that he uses a cane that he brought 
with him to the examination.  The Veteran stated that he was able 
to walk about 30 minutes or 1/4 mile; he noted that walking, 
standing, stooping and kneeling make the pain worse.  The Veteran 
reported that the right foot pain affects his daily activities 
and also affects his ability to work.  The Veteran also reported 
twisting his ankle and having surgery for it.  The Veteran 
indicated that he had some decreased feeling in his right foot.  
The Veteran also described an area on the bottom of his foot in 
which he cannot feel things very well; he stated that when he 
puts his foot down, he cannot feel that portion of his foot.  The 
Veteran related that it was that numbness that caused his foot to 
give away while working as a postal worker, and caused him to 
twist his ankle and fall.  

On examination, it was noted that he had sensation to light touch 
in all distal sensory nerve distributions.  Examination of the 
right foot revealed tenderness to palpation over the second and 
third metatarsals.  There was no swelling.  He had some 
tenderness over the second and third metatarsal heads as well, 
but there was no swelling in that area.  He had good hindfoot and 
midfoot motion that was normal.  He was able to move his toes 
about 5 to 10 degrees in dorsiflexion and plantar flexion.  He 
had better passive motion than this.  He was tender to palpation 
over the second and third metatarsals but there was no swelling, 
no redness, and no other objective signs of any problems at this 
area.  He did have a small area of mild to moderate callus on the 
lateral border of his foot which he said was from turning his 
foot away from the painful areas of the second and third 
metatarsals.  On examination with him standing with both shoes 
off, the Veteran had a mild varus deformity about the hindfoot 
and kept his first and second metatarsal heads off the round when 
he stood.  He did not have any significant vascular changes.  
There were no toe deformities.  There was no hallux valgus.  X-
ray study of the right foot revealed no fractures, dislocations, 
destructive appearing lesions or arthritis.  The pertinent 
diagnosis was old second and third metatarsal stress fractures.  
The examiner stated that the Veteran had some pain over the 
second and third metatarsals that could be causing him to have 
some mild functional limitation; however, radiographically, he 
had no residual problems from his second and third metatarsal 
fracture.  The examiner further noted that, clinically, the 
Veteran appeared to have some pain in this area which could be 
related to metatarsalgia as a result of altering his foot 
mechanics to walk.  The examiner stated that it was not possible 
to determine which symptoms come from metatarsalgia or some other 
problem as it has been 40 years since his fracture.  He does not 
have any objective weakness or incoordination, but he does have 
some fatigability.  The examiner stated that it was his belief 
that the Veteran has less than moderate disability of the foot 
connected to the old metatarsal fracture.  

Subsequently received in April 2010 were VA progress notes dated 
from August 2009 through April 2010.  These records show that the 
Veteran received ongoing clinical attention for complaints of 
right foot pain.  

III.  Analysis

The Veteran contends he is entitled to a compensable evaluation 
for the residuals of a right third metatarsal fracture because 
the noncompensable rating currently assigned does not accurately 
reflect the severity of his disability.  

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2010); 38 C.F.R. Part 4 (2010).  38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the entire recorded history, 
and that each disability must be considered from the point of 
view of the Veteran's working or seeking work.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating is 
to be assigned.  

The requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board has 
concluded that the right foot disorder has not significantly 
changed and that a uniform evaluation is warranted.  

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2010).  The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45 (2010).  

When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 4.3 (2010).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

No Diagnostic Code directly addresses with residuals of a 
fracture of the right third metatarsal.  The Veteran's residuals 
of a fracture of the third metatarsal of the right foot have been 
rated under the criteria found in 38 C.F.R. § 4.71a, Diagnostic 
Code 5283.  Diagnostic Code 5283 applies to malunion or nonunion 
of the tarsal or metatarsal bones.  Under that diagnostic code, a 
10 rating is assignable for moderate disability, a 20 percent 
rating is assignable for moderately severe disability, and a 30 
percent rating is assignable for severe disability.  A maximum 40 
percent rating is assignable for actual loss of use of the foot.  
(Although Diagnostic Code 5283 deals with malunion of or nonunion 
of the tarsal or metatarsal bones, the medical evidence of record 
does not indicate that the Veteran's service-connected residuals 
include such a malunion or non-union.)  

According to the medical evidence of record, the Veteran's 
disability symptoms include pain, tenderness, and decreased 
sensory function in the right foot.  He has been diagnosed with 
metatarsalgia, and it appears from the various examinations as 
likely as not that the metatarsalgia and its disabling 
manifestations are indistinguishable from the service-connected 
fracture residuals.  (A 10 percent rating is warranted for 
metatarsalgia whether occurring unilateral or bilateral.  
Diagnostic Code 5279.)  

Under that Diagnostic Code 5284 relating to foot injury, a 10 
percent rating is assigned for a "moderate" level of disability, 
a 20 percent rating for a "moderately severe" level of 
disability, and a 30 percent rating for a "severe" level of 
disability.  A note following the code indicates that actual loss 
of use of the foot should be rated at 40 percent.  

The words "moderate", "moderately severe" and "severe" are not 
defined in the VA Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6.  The Board observes in passing that "moderate" is 
defined as "tending toward the mean or average amount or 
dimension."  See Merriam-Webster's Collegiate Dictionary, 
Eleventh Edition (2003) 798. "Severe" is generally defined as "of 
a great degree: serious." See Id. at 1140.  

The February 2010 examiner noted a small area of mild to moderate 
callus on the lateral border of his foot which the Veteran 
reported was from turning his foot away from the painful areas of 
the second and third metatarsal.  In addition, he had a mild 
varus deformity about the hindfoot.  There was tenderness to 
palpation over the second and third metatarsals.  Although the 
Veteran is not service connected for anything other than 
residuals of a fracture of the third metatarsal, the VA examiner 
stated that he was unable to determine whether the complaints of 
pain over the second and third metatarsals come from the fracture 
and which come from the metatarsalgia or some other problems.  
See 38 C.F.R. § 4.71a, Plate IV.  

The Board notes that it may compensate the Veteran only for 
service-connected disability.  However, the Board is precluded 
from differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected disability 
in the absence of medical evidence which does so.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem 
v. Brown, 9 Vet. App. 136, 140 (1996).  

The Board finds that by giving the Veteran the benefit of the 
doubt, he is entitled to a 10 percent evaluation for what amounts 
to the functional equivalent of metatarsalgia or a moderate foot 
injury.  The record indicates that the Veteran had painful motion 
and additional limitation caused by pain and fatigability 
following repetitive use and during flare-ups.  Thus, because the 
Veteran has painful motion, and other symptoms implicating his 
residuals of a fracture of the third metatarsal, a 10 percent 
evaluation is warranted.  The weight of the credible and 
probative evidence demonstrates that the Veteran's current 
residuals of the fracture of the right third metatarsal are 
productive of disability that is tantamount to moderate 
disability and warrant a 10 percent disability rating.  

However, given the function remaining in the Veteran's foot, the 
Board does not find that the Veteran's symptomatology is 
reflective of a moderately severe foot injury warranting the next 
higher 20 percent evaluation under Diagnostic Code 5284.  The 
record thus does not indicate that the Veteran's service-
connected residuals of a fracture of the third metatarsal are 
characterized by any more than a moderate foot disability.  In 
fact, VA examiners have been hard pressed to find functional 
losses outside of the pain the Veteran experiences.  While the 10 
percent rating is a recognition that he is affected by the pain, 
there is no indication that he experiences functional 
difficulties that equate to greater than moderate impairment.

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b) (1) (2010).  The Veteran has not presented any 
evidence that his particular disorder is not contemplated by the 
rating criteria.  Specifically, there is no evidence of frequent 
hospitalization or marked interference with employment that would 
suggest that the Veteran is not adequately compensated by the 
regular schedular standards.  His problem with pain and the 
associated disability picture are contemplated by the rating 
schedule, and the schedular evaluation (at the 10 percent level) 
is adequate.  Under these circumstances, the Board finds that 
there is no basis for referral of the case for consideration of 
an extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

As the evidence is at least at equipoise in regards to whether 
the Veteran's service-connected right foot residuals of a 
fracture of the third metatarsal is indicative of moderate 
impairment, the benefit-of-the-doubt rule applies.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Giving the Veteran the 
benefit of the doubt, his claim for a compensable evaluation for 
right foot residuals of a fracture of the third metatarsal is 
granted to the extent of 10 percent, but no more.  Additionally, 
because it appears that he has had the difficulty with pain 
throughout the claim period, the Board finds that 10 percent is 
warranted during this period without a staged rating.


ORDER

A disability rating of 10 percent, but not greater, for residuals 
of a right third metatarsal fracture is granted, subject to the 
laws and regulations governing the payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


